On consideration of the Petition for Writ in the Nature of Error
Coram Nobis filed herein and the reply thereto, and it' appearing to ■the Court that issues of mental re-spónsibility and capacity should -be determined at the trial level (United States v Thomas, 13 USCMA 163, 32 CMR 163 and United States v Schalck, 14 USCMA 371, 34 CMR 151), It is
*682ORDERED that said Petition be, and the same is, hereby granted and this ease is returned to the Judge Advocate General of the Army for remand to an appropriate convening authority for reference to a general court-martial to determine the mental responsibility of the accused at the time of the offense of which he stands convicted, his mental capacity at the time of the trial, and his present capacity to understand and participate in these and any further proceedings. See United States v DuBay, 17 USCMA 147, 37 CMR 411.